     Case 2:19-cv-10059-FMO-JC Document 36 Filed 01/21/21 Page 1 of 5 Page ID #:164



1     CHRISTINE NESTOR, Fla. Bar No. 597211
      Email: nestorc@sec.gov
2
      STEPHANIE N. MOOT, Fla. Bar No. 30377
3     Email: moots@sec.gov
      ANDREW O. SCHIFF, Pa. Bar No. 43641
4
      Email: schiffa@sec.gov
5     Attorneys for Plaintiff
      Securities and Exchange Commission
6
      801 Brickell Avenue, Suite 1950
7     Miami, FL 33131
      Telephone: (305) 982-6300
8
      Facsimile: (305) 516-4154
9
      LOCAL COUNSEL
10
      DONALD W. SEARLES, Cal. Bar No. 135705
11    Email: searlesd@sec.gov
      Securities and Exchange Commission
12
      444 S. Flower Street, Suite 900
13    Los Angeles, CA 90071
      Telephone: (323) 965-3398
14
      Facsimile: (213) 443-1904                                  JS-6
15
16                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
17
18                                                 CV 19-10059 FMO (JCx)
      SECURITIES AND EXCHANGE
19    COMMISSION,                                    FINAL JUDGMENT AS TO
20                    Plaintiff,                     DEFENDANT BRETT
                                                     PITTSENBARGAR
21
            vs.
22
23    BRETT PITTSENBARGAR, et al.
24
25                  Defendants.

26
           This cause comes before the Court upon the Unopposed Motion by Plaintiff
27
      Securities and Exchange Commission for Entry of Final Judgments against Defendants
28

                                           Page 1 of 5
     Case 2:19-cv-10059-FMO-JC Document 36 Filed 01/21/21 Page 2 of 5 Page ID #:165



1     Brett Pittsenbargar and MGM Home Remodeling LLC f/k/a BP Financials, LLC d/b/a BP
2     Financial & Tax Design Group (“Motion”). By the Consent attached hereto, and without
3     admitting or denying the allegations of the Complaint (except as to subject matter and
4     personal jurisdiction, which are admitted, and except as provided in paragraph III herein)
5     Brett Pittsenbargar (“Pittsenbargar” or “Defendant”) has: entered a general appearance;
6     consented to entry of this Final Judgment; waived findings of fact and conclusions of law;
7     and waived any right to appeal from this Final Judgment. The Court finds that good cause
8     exists for entry of the Final Judgment.      Accordingly, the Commission’s Motion is
9     GRANTED. The Court further orders as follows:
10                                                I.
11        DISGORGEMENT, PREJUDGMENT INTEREST, AND CIVIL PENALTY
12          IT IS ORDERED, ADJUDGED, AND DECREED that Pittsenbargar is liable for
13    disgorgement of $196,893.36 representing net profits gained as a result of the conduct
14    alleged in the Complaint, together with prejudgment interest thereon in the amount of
15    $37,387.32, jointly and severally with MGM Home Remodeling LLC f/k/a BP Financials,
16    LLC d/b/a BP Financial & Tax Design Group; and a civil penalty in the amount of
17    $100,000 pursuant to Section 20(d) of the Securities Act of 1933 (“Securities Act”) and
18    Section 21(d)(3) of the Securities Exchange Act of 1934 (“Exchange Act”). Defendant
19    shall satisfy this obligation by paying $334,280.68 to the Securities and Exchange
20    Commission within 30 days after entry of this Final Judgment.
21          Defendant may transmit payment electronically to the Commission, which will
22    provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be
23    made directly from a bank account via Pay.gov through the SEC website at
24    http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check,
25    bank cashier’s check, or United States postal money order payable to the Securities and
26    Exchange Commission, which shall be delivered or mailed to
27          Enterprise Services Center
28          Accounts Receivable Branch

                                              Page 2 of 5
     Case 2:19-cv-10059-FMO-JC Document 36 Filed 01/21/21 Page 3 of 5 Page ID #:166



1           6500 South MacArthur Boulevard
2           Oklahoma City, OK 73169
3     and shall be accompanied by a letter identifying the case title, civil action number, and
4     name of this Court; Pittsenbargar as a defendant in this action; and specifying that payment
5     is made pursuant to this Final Judgment.
6           Defendant shall simultaneously transmit photocopies of evidence of payment and
7     case identifying information to the Commission’s counsel in this action. By making this
8     payment, Defendant relinquishes all legal and equitable right, title, and interest in such
9     funds and no part of the funds shall be returned to Defendant.
10          The Commission may enforce the Court’s judgment for disgorgement and
11    prejudgment interest by using all collection procedures authorized by law, including, but
12    not limited to, moving for civil contempt at any time after 30 days following entry of this
13    Final Judgment.
14          The Commission may enforce the Court’s judgment for penalties by the use of all
15    collection procedures authorized by law, including the Federal Debt Collection Procedures
16    Act, 28 U.S.C. § 3001 et seq., and moving for civil contempt for the violation of any Court
17    orders issued in this action. Defendant shall pay post judgment interest on any amounts
18    due after 30 days of the entry of this Final Judgment pursuant to 28 U.S.C. § 1961. The
19    Commission shall hold the funds, together with any interest and income earned thereon
20    (collectively, the “Fund”), pending further order of the Court.
21          The Commission may propose a plan to distribute the Fund subject to the Court’s
22    approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair
23    Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall
24    retain jurisdiction over the administration of any distribution of the Fund and the Fund may
25    only be disbursed pursuant to an Order of the Court.
26          Regardless of whether any such Fair Fund distribution is made, amounts ordered to
27    be paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the
28    government for all purposes, including all tax purposes. To preserve the deterrent effect

                                                 Page 3 of 5
     Case 2:19-cv-10059-FMO-JC Document 36 Filed 01/21/21 Page 4 of 5 Page ID #:167



1     of the civil penalty, Defendant shall not, after offset or reduction of any award of
2     compensatory damages in any Related Investor Action based on Defendant’s payment of
3     disgorgement in this action, argue that he is entitled to, nor shall he further benefit by,
4     offset or reduction of such compensatory damages award by the amount of any part of
5     Defendant’s payment of a civil penalty in this action (“Penalty Offset”). If the court in any
6     Related Investor Action grants such a Penalty Offset, Defendant shall, within 30 days after
7     entry of a final order granting the Penalty Offset, notify the Commission’s counsel in this
8     action and pay the amount of the Penalty Offset to the United States Treasury or to a Fair
9     Fund, as the Commission directs. Such a payment shall not be deemed an additional civil
10    penalty and shall not be deemed to change the amount of the civil penalty imposed in this
11    Judgment. For purposes of this paragraph, a “Related Investor Action” means a private
12    damages action brought against Defendant by or on behalf of one or more investors based
13    on substantially the same facts as alleged in the Complaint in this action.
14                                                 II.
15                              INCORPORATION OF CONSENT
16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent
17    is incorporated herein with the same force and effect as if fully set forth herein, and that
18    Pittsenbargar shall comply with all of the undertakings and agreements set forth therein.
19                                                 III.
20                        BANKRUPTCY NONDISCHARGEABILITY
21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
22    purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11
23    U.S.C. §523, the allegations in the complaint are true and admitted by Defendant, and
24    further, any debt for disgorgement, prejudgment interest, civil penalty or other amounts
25    due by Defendant under this Final Judgment or any other judgment, order, consent order,
26    decree or settlement agreement entered in connection with this proceeding, is a debt for the
27    violation by Defendant of the federal securities laws or any regulation or order issued under
28

                                                Page 4 of 5
     Case 2:19-cv-10059-FMO-JC Document 36 Filed 01/21/21 Page 5 of 5 Page ID #:168



1     such laws, as set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C.
2     §523(a)(19).
3
4                                                  IV.
5                                RETENTION OF JURISDICTION
6           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
7     shall retain jurisdiction of this matter for the purposes of enforcing the terms of this Final
8     Judgment.
9                                                  V.
10                                 RULE 54(b) CERTIFICATION
11          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of
12    Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without
13    further notice.
14
15          IT IS SO ORDERED, this 21st day of January, 2021.
16
17
                                              ___________/s/_________________________
18                                            FERNANDO M. OLGUIN
                                              UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

                                                Page 5 of 5
